UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* SUNOPTA INC. (Name of Issuer) Common Stock (Title of Class of Securities) 8676EP108 (CUSIP Number) December 31, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject	to all other provisions of the Act (however, see Instructions). CUSIP No.: 8676EP108 1 NAME OF REPORTING PERSON Daruma Capital Management, LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 45-2515607 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED	BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,406,682 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 6,645,204 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,645,204 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.79% 12 TYPE OF REPORTING PERSON IA CUSIP No.: 8676EP108 1 NAME OF REPORTING PERSON Mariko O. Gordon I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) N.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED	BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 3,406,682 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 6,645,204 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,645,204 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.79% 12 TYPE OF REPORTING PERSON IN, HC CUSIP No.: 8676EP108 ITEM 1(a). NAME OF ISSUER: SUNOPTA INC. ITEM 1(b). ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 2838 Bovaird Drive WestBrampton, Ontario A6 L7A OH2, Canada ITEM 2(a). NAME OF PERSON FILING: Daruma Capital Management, LLC Mariko O. Gordon ITEM 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: 1120 Avenue of the Americas21st FloorNew York, NY 10036 ITEM 2(c). CITIZENSHIP: Delaware USA ITEM 2(d). TITLE OF CLASS OF SECURITIES: Common Stock ITEM 2(e). CUSIP NUMBER: 8676EP108 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO SECTION 240.13d-1(b), or 13d-2(b) or (c)	CHECK WHETHER THE PERSON FILING IS A: (a) [ ] Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78c); (b) [ ] Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [X] An investment adviser in accordance with 240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with 240.13d-1(b)(1)(ii)(F); (g) [X] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with 240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with 240.13d1(b)(1)(ii)(J), please specify the type of institution: ITEM 4. OWNERSHIP (a) Amount beneficially owned: 6,645,204 (b) Percent of class: 7.79% (c) Number of shares as to which the person has: (i) sole power to vote or to direct the vote: Daruma Capital Management, LLC - 0Mariko O. Gordon - 0 (ii) shared power to vote or to direct the vote: Daruma Capital Management, LLC - 3,406,682Mariko O. Gordon - 3,406,682 (iii) sole power to dispose or direct the disposition of: Daruma Capital Management, LLC - 0Mariko O. Gordon - 0 (iv) shared power to dispose or to direct the disposition of: Daruma Capital Management, LLC - 6,645,204Mariko O. Gordon - 6,645,204 ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON: The 6,645,204 shares beneficially owned by Daruma Capital Management, LLC and Mariko O. Gordon are held in the accounts of private investment vehicles and managed accounts advised by Daruma Capital Management, LLC. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY: N/A ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP: N/A ITEM 9. NOTICE OF DISSOLUTION OF GROUP: N/A ITEM 10. CERTIFICATION: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.: 8676EP108 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 12 2016 Daruma Capital Management, LLC By: /s/ Daniel L. Sendrowitz Name: Daniel L. Sendrowitz Title: Chief Compliance Officer February 12 2016 Mariko O. Gordon By: /s/ Mariko O. Gordon Name: Mariko O. Gordon Title: Chief Executive Officer Attention — Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001). CUSIP No.: 8676EP108 Exhibit AAGREEMENTThe undersigned agree that this Schedule 13G dated February 12, 2016 relating to the Common Stock of SUNOPTA INC. shall be filed on behalf of the undersigned.DARUMA CAPITAL MANAGEMENT, LLCBy: /s/ Daniel L. SendrowitzName: Daniel L. SendrowitzTitle: Chief Compliance OfficerMARIKO O. GORDON/s/ Mariko O. GordonMariko O. Gordon, CFA
